Citation Nr: 0430932	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-10 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating greater than 10 percent 
for service-connected residuals, pilonidal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1971 
until March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which assigned a 10 percent disability 
evaluation for the appellant's service-connected residuals, 
pilonidal cyst, effective July 1, 2002.

The appellant requested a hearing in this case, which was 
conducted by the undersigned Acting Veterans Law Judge in 
July 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim of entitlement to an 
increased rating greater than 10 percent for service-
connected residuals, pilonidal cyst.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board initially notes that effective August 30, 2002, VA 
revised 38 C.F.R. § 4.118, Diagnostic Code Series 7800, or 
the criteria for diagnosing and evaluating skin disabilities.  
See 67 Fed. Reg. 49,596 (July 31, 2002); see also corrections 
at 67 Fed. Reg. 58,448 (September 16, 2002).  Therefore, the 
Board concludes that the appellant must be provided notice of 
the amended regulations.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was not previously afforded a VA 
examination with respect to the issue here on appeal.  As 
such, the appellant should be afforded a VA examination for 
purposes of ascertaining the current severity of his service-
connected residuals, pilonidal cyst.

Accordingly, this case is remanded for the following:

1.  The appellant should be requested to 
provide any additional relevant medical 
evidence within his possession as well as the 
source(s) of any other relevant and 
previously unobtained medical evidence.

2.  Upon completion of the above, the 
appellant should be scheduled for a VA 
examination by a physician with the 
appropriate expertise in diagnosing and 
evaluating skin disabilities.  The examiner 
should thoroughly review the claims folder in 
conjunction with evaluating the appellant.  
The examiner should specifically address the 
following:

a) What is the current severity of the 
appellant's residuals, pilonidal cyst?  
The examiner must provide accurate and 
fully descriptive assessments of all 
clinical findings resulting from the 
appellant's service-connected residuals, 
pilonidal cyst.  In addition, the 
examiner must also address the presence 
or absence of the specific criteria set 
forth in VA's rating schedule for 
evaluating skin disabilities, to 
include, but not limited to, the size 
and location of any scarring, any 
exfoliation, exudation, itching, 
lesions, disfigurement, ulceration, 
crusting, and systemic or nervous 
manifestations.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800 et seq. (2000).

b) With respect to the amended criteria 
for evaluating skin disabilities, the 
examiner should specifically comment 
upon the size and location of any 
disfigurement or scarring, the 
percentage of the entire body affected 
by the appellant's residuals, pilonidal 
cyst, the percentage of exposed areas 
affected by the appellant's residuals, 
pilonidal cyst, the need for and 
frequency of any therapy during the past 
twelve month period, any limitation of 
motion, any visible or palpable tissue 
loss, any underlying soft tissue damage, 
and any pain and/or tenderness.  
38 C.F.R. § 4.118, Diagnostic Codes 7800 
et seq. (2004).

All appropriate testing in this regard should 
be accomplished, to include photographs of 
the areas affected by the appellant's 
residuals, pilonidal cyst.  A complete 
rationale for any opinion expressed must be 
provided.  If the examiner cannot answer the 
above without resorting to speculation, then 
he or she should so state.

3.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

4.  The appellant's claim of entitlement to 
an increased rating greater than 10 percent 
for service-connected residuals, pilonidal 
cyst should then be reconsidered.  If the 
benefits sought on appeal remain denied, then 
the appellant and his representative should 
be provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal, as well as any 
amendments to such law and regulations.  See 
above discussion regarding changes to the 
criteria for evaluating skin disorders.  An 
appropriate period of time should be allowed 
for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




